EXHIBIT 10.9
 
 
THE BRINK’S COMPANY
 
NON-EMPLOYEE DIRECTORS’ EQUITY PLAN
(Amended and Restated as of July 12, 2012)
 
 
SECTION 1 .  Purpose.
 
The purpose of The Brink’s Company Non-Employee Directors’ Equity Plan is to act
as the successor plan to The Brink’s Company Non-Employee Directors’ Stock
Option Plan (amended and restated as of July 8, 2005) and to attract and retain
the services of experienced independent directors for The Brink’s Company by
encouraging them to acquire a proprietary interest in The Brink’s Company in the
form of shares of The Brink’s Company common stock.  The Brink’s Company intends
The Brink’s Company Non-Employee Directors’ Equity Plan to provide those
directors with additional incentive to further the best interests of The Brink’s
Company and its shareholders.
 
SECTION 2 .  Definition.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
    (a)   “Act” shall mean the Securities Exchange Act of 1934, as amended.
   
    (b)   “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Board.
 
    (c)   “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock or Other Stock-Based Award granted under the Plan.
   
    (d)   “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
 
    (e)   “Beneficiary” shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death.
 
    (f)   “Board” shall mean the board of directors of the Company.
 
    (g)   “Change in Control” shall mean the occurrence of:
 
(i) (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the Shares would be
converted into cash, securities or other property other than a consolidation or
merger in which holders of the total voting power in the election of directors
of the Company of Shares outstanding (exclusive of shares held by the Company’s
Affiliates) (the “Total
 
 
 
 

--------------------------------------------------------------------------------

 
 
Voting Power”) immediately prior to the consolidation or merger will have the
same proportionate ownership of the total voting power in the election of
directors of the surviving corporation immediately after the consolidation or
merger, or (B) any sale, leases, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company;
 
(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or
 
(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.
 
    (h)   “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
   
    (i)   “Company” shall mean The Brink’s Company.
 
    (j)   “DSAP” shall mean The Brink’s Company Directors’ Stock Accumulation
Plan, amended and restated as of July 12, 2012.
 
    (k)   “Fair Market Value” shall mean with respect to Shares, the average of
the high and low quoted sale prices of a share of such common stock on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the New York Stock
Exchange Composite Transactions Tape or with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Board.
 
    (l)   “Non-Qualified Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6.
 
    (m)   “Option” shall mean a Non-Qualified Stock Option.
 
    (n)   “Other Stock-Based Award” shall mean any right granted under Section
9.
 
    (o)   “Participant” shall mean an individual granted an Award under the
Plan.
 
    (p)   “Plan” shall mean The Brink’s Company Non-Employee Directors’ Equity
Plan.
 
    (q)   “Restricted Stock” shall mean any Share granted under Section 8.
 
 
 
2

--------------------------------------------------------------------------------

 
 
    (r)   “Retirement” shall mean termination of service on or after the date
the Participant has attained age 65 and completed at least five years of service
on the Board.
 
    (s)   “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or
at any time during a specified period before the date of exercise over (ii) the
grant price of the right on the date of grant, or if granted in connection with
an outstanding Option on the date of grant of the related Option, as specified
by the Board in its sole discretion, which, except in connection with an
adjustment provided in Section 5(d), shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be.
   
    (t)   “Shares” shall mean shares of the common stock of the Company.
 
    (u)   “Subsidiary” shall mean any corporation of which stock representing at
least 50% of the ordinary voting power is owned, directly or indirectly, by the
Company.
 
SECTION 3 .  Eligibility.  Members of the Board who are not full-time or
part-time officers or employees of the Company shall be eligible to receive
Awards hereunder.
 
SECTION 4 .  Administration.
 
    (a)   The Plan shall be administered by the Board.  The Board may issue
rules and regulations for administration of the Plan.  The Board shall meet at
such times and places as it may determine.
 
    (b)   Subject to the terms of the Plan and applicable law, the Board shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to each Participant under the Plan; (iii)
determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, Shares, other securities, or other Awards, or canceled,
forfeited or suspended, and the method or methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other securities, other
Awards, and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Board; (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (ix) make any
other determination and take any other action that the Board deems necessary or
desirable for the administration of the Plan.
 
    (c)   All decisions of the Board shall be final, conclusive and binding upon
all parties, including the Company, the shareholders and the Participants.
 
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 5 .  Shares Available for Awards.
 
    (a)   Subject to adjustment as provided below, the number of Shares
available for issuance under the Plan shall be 500,000 Shares.  Any Shares
covered by an Award other than Options and SARs shall be counted against this
limit as 2 Shares for every one Share covered by the Award.  In addition, each
SAR shall be counted against this limit as one Share, regardless of whether a
Share is used to settle the SAR upon exercise.
 
    (b)   If, after the effective date of the Plan, any Shares covered by an
Award, or to which such an Award relates, are forfeited, or if such an Award
otherwise terminates without the delivery of Shares or of other consideration,
then the Shares covered by such Award, or to which such Award relates, to the
extent of any such forfeiture or termination, shall again be, or shall become,
available for issuance under the Plan.
 
    (c)   Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.
 
    (d)   In the event that the Board shall determine that any dividend or other
distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Board shall, in such manner as it may deem equitable, adjust any or all
of (i) the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limit specified in
Section 5(a), (ii) the number and type of Shares (or other securities) subject
to outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number.
 
SECTION 6 .  Options.
 
The Board is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Board shall
determine:
   
    (a)   The purchase price per Share under an Option shall be determined by
the Board; provided, however, that such purchase price shall not be less than
the Fair Market Value of a Share on the date of grant of such Option.
 
    (b)   The term of each Option shall be fixed by the Board but shall not
exceed 6 years from the date of grant thereof.
 
 
 
4

--------------------------------------------------------------------------------

 
 
    (c)   The Board shall determine the time or times at which an Option may be
exercised in whole or in part; provided, however, that, except in the event of a
Change in Control, an Option shall not be exercisable before the expiration of
six months from the date the Option is granted.
   
    (d)   The Board shall determine the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
    (e)   Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other stock
option.
 
    (f)   Section 10 sets forth certain additional provisions that shall apply
to Options.
 
SECTION 7 . Stock Appreciation Rights.
 
    (a)   The Board is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Board shall determine
not inconsistent with the provisions of the Plan.
 
    (b)   SARs may be granted hereunder to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
 
    (c)   Any tandem SAR related to an Option may be granted at the same time
such Option is granted or at any time thereafter before exercise or expiration
of such Option.  In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR.  Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.
 
    (d)   A freestanding SAR shall not have a term of greater than 6 years or an
exercise price less than 100% of Fair Market Value of a Share on the date of
grant and, except in the event of a Change in Control, shall not be exercisable
before the expiration of six months from the date the SAR is granted.
 
    (e)   Section 10 sets forth certain additional provisions that shall apply
to SARs.
 
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 8 .  Restricted Stock.
 
    (a)   The Board is hereby authorized to grant Awards of Restricted Stock to
Participants.
 
    (b)   Shares of Restricted Stock shall be subject to such restrictions as
the Board may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Board may deem
appropriate; provided, however, that subject to Section 11(g), Restricted Stock
shall have a vesting period of not less than six months.
 
    (c)   Any Share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Board may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.  In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
 
    (d)   The Board may in its discretion, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock; provided, that the
Committee may not waive the restriction in the proviso of Section 8(b).
 
    (e)   Section 10 sets forth certain additional provisions that shall apply
to Restricted Stock.
 
SECTION 9 .  Other Stock-Based Awards.
 
The Board is hereby authorized to grant to Participants such other Awards
(including, without limitation, rights to dividends, dividend equivalents and
units under the DSAP) that are denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares) as are deemed by the
Board to be consistent with the purposes of the Plan.  Subject to the terms of
the Plan, the Board shall determine the terms and conditions of such
Awards.  Shares or other securities delivered pursuant to a purchase right
granted under this Section 9 shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or any
combination thereof, as the Board shall determine, the value of which
consideration, as established by the Board, shall not be less than the Fair
Market Value of such Shares or other securities as of the date such purchase
right is granted.
 
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 10 .  Effect of Termination of Service on Awards.
 
Except as otherwise provided by the Board at the time an Option, SAR, or Award
of Restricted Stock is granted or in any amendment thereto, if a Participant
ceases to serve as a member of the Board, then:
 
    (a)   with respect to an Option or SAR:
 
(i)   subject to Section 10(a)(ii), if termination of service is by reason of
the Participant’s permanent and total disability or by reason of the
Participant’s Retirement, each Option or SAR held by the Participant shall
continue to remain outstanding and shall become or remain exercisable and in
full force and effect in accordance with its terms until the expiration date of
the Award;
 
(ii)   if termination of such service is by reason of the death of the
Participant, or if the Participant dies after permanent and total disability or
after the Participant’s Retirement as referred to in Section 10(a)(i), each
Option or SAR held by the Participant shall become fully exercisable at the time
of the Participant’s death and may be exercised by the Participant’s Beneficiary
at any time within a period of three years after death (but not after the
expiration date of the Award);
 
(iii)   if termination of such service is for any reason other than as provided
in Section 10(a)(i) or (ii), each Option or SAR held by the Participant shall
continue to remain outstanding and shall become or remain exercisable and in
full force and effect in accordance with its terms until the first anniversary
of such termination of service (but not after the expiration date of such
Award);
 
    (b)   with respect to Restricted Stock:
 
(i)   subject to Section 10(b)(ii), if termination of service is by reason of
the Participant’s permanent and total disability, each Restricted Stock Award
held by the Participant shall continue to remain outstanding in full force and
effect and any restrictions with respect to such Restricted Stock Award shall
lapse in accordance with the terms of the Award;
 
(ii)   if termination of service is by reason of the Participant’s death, or if
the Participant dies after permanent and total disability as referred to in
Section 10(b)(i), any and all restrictions with respect to each Restricted Stock
Award held by the Participant shall lapse at the time of the Participant’s
death;
 
(iii)   if termination of service is for any reason other than as provided in
Section 10(b)(i) or (b)(ii), any Restricted Stock Award held by the Participant
that remains subject to restrictions shall be canceled as of such termination of
service and shall have no further force or effect.
 
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 11 .  General Provisions Applicable to Awards.
 
    (a)   Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
 
    (b)   Awards may, in the discretion of the Board, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company.  Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
 
    (c)   Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Board in its discretion at the time of grant, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Board.  Such rules and procedures may include, without limitation, provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.
 
    (d)   No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 11(e).  Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal
representative.  The provisions of this paragraph shall not apply to any Award
which has been fully exercised, earned or paid, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
 
    (e)   A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Board by using forms and
following procedures approved or accepted by the Board for that purpose.  If no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.
 
    (f)   All certificates for Shares or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Board may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(g)   Unless specifically provided to the contrary in any Award Agreement, upon
a Change in Control, all Awards shall become fully exercisable, shall vest and
shall be settled, as applicable, and any restrictions applicable to any Award
shall automatically lapse.
 
SECTION 12 .  Amendments and Termination.
 
    (a)   Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listing company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations.
Notwithstanding anything to the contrary herein, the Board may amend the Plan in
such manner as may be necessary to enable the Plan to achieve its stated
purposes in any jurisdiction in a tax-efficient manner and in compliance with
local rules and regulations.
 
    (b)   The Board may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan, except to the
extent any such action is made to cause the Plan to comply with applicable law,
stock exchange rules and regulations or accounting or tax rules and regulations;
and provided further that, except as provided in Section 5(d), no such action
shall directly or indirectly, through cancellation and regrant or any other
method, reduce, or have the effect of reducing, the exercise price of any Award
established at the time of grant thereof.
 
    (c)   The Board shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of events
(including, without limitation, the events described in Section 5(d)) affecting
the Company, or the financial statements of the Company, or of changes in
applicable laws, regulations or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
 
    (d)   The Board may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
SECTION 13 .  Miscellaneous.
 
    (a)   No Participant or other person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards under the Plan.  The terms
and conditions of Awards need not be the same with respect to each recipient.
 
    (b)   The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities or other Awards) of withholding taxes due in respect of an
Award, its exercise, or any payment or transfer under such Award or under the
Plan and to take such other action (including, without limitation, providing for
elective payment of such amounts in cash or Shares by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
 
    (c)   Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
    (d)   The grant of an Award shall not be construed as giving a Participant
the right to be retained in the service of the Board or the Company.  The
receipt of any Award under the Plan is not intended to confer any rights on the
receiving Participant except as set forth in such Award.
 
    (e)   If any provision of the Plan or any Award is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.
 
    (f)   Neither the Plan nor any Award shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
    (g)   No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Board shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 14 .  Effective Date of the Plan.
 
The Plan shall be effective as of the date of its approval by the shareholders
of the Company.
 
SECTION 15 .  Term of the Plan.
 
No Award shall be granted under the Plan after the date of the annual
shareholders meeting in the tenth year after the effective date of the
Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Board to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
 
 
 
 
 
11

--------------------------------------------------------------------------------